DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 06/13/2022 has been considered by the Examiner and made of record in the application file.
	

Reasons for Allowance
	Claims 1 and 10 are cancelled.
	Claims 2-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “an image sensor; and a processor is configured to: detect a movement of an object, using an image generated by the image sensor; identify a size value of the object; correct the size value of the object based on a location of the object within the image; and perform an operation corresponding to the movement of the object, based on the corrected size value, wherein the processor is further configured to: when the corrected size value is not less than a reference value, perform the operation corresponding to the movement of the object; and when the corrected size value is less than the reference value, ignore the movement of the object”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665